By the Court.
1. These jurors were rightly excluded-. When the trial was had, it had not been judicially determined that the jury had not the right to pass upon the law. The decision of that point in Commonwealth v. Anthes, 5 Gray, 185, has now rendered this question unimportant.
2. It is essential to the proper conduct of trials, that the extent to which books may be read to the jury should be within the discretion of the court. By that discretion, as exercised in this case, sufficient latitude was allowed to the defendant’s counsel. Exceptions overruled.